Citation Nr: 0317523	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-14 483A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE


Whether the character of the appellant's discharge from his 
period of service from July 1982 to August 1983 is a bar to 
VA benefits pertaining to that period.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The appellant served from August 1976 to August 1979 and from 
July 17, 1982, to August 31, 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision which determined that 
the appellant's discharge from service for the period from 
July 17, 1982, to August 31, 1983, was under dishonorable 
conditions.  



FINDING OF FACT

In January 2003, the Board was notified by a Congressman (via 
facsimile) that the appellant had died.  Attached to the 
facsimile was the appellant's obituary.  It was noted that 
the appellant had died on August [redacted]
, 2002. 


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2002).

In this case the Board has accepted to obituary notice and a 
review of a computer record reflecting that the AOJ had 
entered a field in the computer that the veteran had died.  
The AOJ did not respond to a request for a copy of the death 
certificate.


ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



